RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0381-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

W.J.H., III,1

     Defendant-Appellant.
_______________________

                   Argued May 18, 2022 – Decided June 15, 2022

                   Before Judges Hoffman, Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Ocean County, Indictment No. 14-06-
                   1537.

                   Alan L. Zegas argued the cause for appellant (Law
                   Offices of Alan L. Zegas, attorneys; Alan L. Zegas
                   and Joshua M. Nahum, on the briefs).

                   Dina R. Khajezadeh, Assistant Prosecutor, argued the
                   cause for respondent (Bradley D. Billhimer, Ocean

1
  We use initials to protect the child victims of sexual assault or abuse. R.
1:38-3(c)(9).
            County Prosecutor, attorney; Samuel Marzarella,
            Chief Appellate Attorney, of counsel; Dina R.
            Khajezadeh, on the brief).

PER CURIAM

      Defendant W.H. appeals from a September 3, 2020 judgment of

conviction after a jury found him guilty of twelve sexual abuse offenses

involving his niece M.M., born in 1995, and his daughter N.H., born in 1996,

who were children at the time of the alleged offenses.       Defendant chiefly

contends testimony from M.M.'s friend and her aunt were improperly admitted,

and evidence of prior sexual activity of M.M. was improperly excluded. We

affirm.

      Defendant specifically raises the following issues on appeal:

            POINT I:

            THE COURT ERRED BY PERMITTING THE
            EXTENSIVE FRESH COMPLAINT TESTIMONY
            FROM THREE WITNESSES.

                  A. FRESH COMPLAINT TESTIMONY WAS
                  INAPPROPRIATE BECAUSE THERE WERE
                  NO    ALLEGATIONS    OF   RECENT
                  FABRICATION.

                  B. N.H.'S COMPLAINT WAS TOO REMOTE
                  IN TIME TO SATISFY THE FRESH
                  COMPLAINT REQUIREMENT.



                                                                       A-0381-20
                                      2
     C. M.M.'S DISCLOSURE TO DAWN STOUT
     WAS NOT A FRESH COMPLAINT BECAUSE
     IT WAS GIVEN IN RESPONSE TO
     INTERROGATION BY THE AUTHORITIES.

     D. THE FRESH COMPLAINT TESTIMONY
     EXCEEDED THE PROPER SCOPE OF SUCH
     TESTIMONY.

POINT II:

THE COURT ERRED BY PROHIBITING CROSS-
EXAMINATION OF A COMPLAINING WITNESS
REGARDING A PRIOR FALSE ACCUSATION OF
SEXUAL ABUSE.

POINT III:

THE STATE COMMITTED PROSECUTORIAL
MISCONDUCT IN ITS CLOSING ARGUMENT BY
IMPROPERLY     VOUCHING      FOR   THE
CREDIBILITY OF WITNESSES AND USING
PREJUDICIAL IMAGERY IN ITS [POWERPOINT]
PRESENTATIONS.

     A.   THE PROSECUTION IMPROPERLY
     VOUCHED FOR THE TRUTHFULNESS OF
     THE TESTIMONY OF M.M. AND N.H.

     B.  THE PROSECUTION IMPROPERLY
     EXPRESSED PERSONAL OPINIONS ON THE
     VERACITY    OF  DEFENDANT     AND
     CHARACTER WITNESSES.

     C.   THE PROSECUTION IMPROPERLY
     USED A [POWERPOINT] PRESENTATION
     IN SUMMATION TO PREJUDICE THE JURY


                                          A-0381-20
                  3
                   – PHOTOS OF HOME; STATEMENT IN ALL
                   CAPS OF GUILT.

                                         I.

      In June 2010, M.M. disclosed to a high school friend, A.D., through a

Facebook conversation that defendant, who was M.M.'s uncle, and M.M.'s

cousin X.X., were sexually abusing her.        A.D. told her own mother who

reported it to the Division of Child Protection and Permanency (Division).

The Division began an investigation, and M.M. confirmed the allegation to the

investigator Dawn Stout. No charges were brought until three years later when

defendant's daughter, N.H., disclosed similar abuse to her mother, P.H, who

reported the allegation to the prosecutor's office.

      On June 11, 2014, defendant was charged with first-degree aggravated

sexual assault of M.M. (a victim less than thirteen years old), N.J.S.A. 2C:14-

2A(1); second-degree sexual assault of M.M. (a victim less than thirteen years

old and the defendant at least four years older), N.J.S.A. 2C:14-2B; first-

degree aggravated sexual assault of M.M. (a victim at least thirteen years of

age but less than sixteen years old and the defendant is related to the victim by

blood or affinity), N.J.S.A. 14-2A(2); second-degree sexual assault of M.M. (a

victim between thirteen and sixteen years old and the actor at least four years

older), N.J.S.A. 2C:14-2C(4); fourth-degree criminal sexual contact of M.M.,

                                                                          A-0381-20
                                        4
N.J.S.A. 2C:14-3B; second-degree endangering the welfare of a child M.M.

(actor having a legal duty for the care of or having assumed responsibility for

the care of a child), N.J.S.A. 2C:24-4A(1); first-degree aggravated sexual

assault of N.H. (a victim less thirteen years old), N.J.S.A. 2C:14-2A(1);

second-degree sexual assault of N.H. (a victim less than thirteen years old and

the defendant at least four years older), N.J.S.A. 2C:14-2B; first-degree

aggravated sexual assault of N.H. (a victim at least thirteen years of age but

less than sixteen years old and the defendant is related to the victim by blood

or affinity), N.J.S.A. 14-2A(2); second-degree sexual assault of N.H. (a victim

between thirteen and sixteen years old and the actor at least four years older),

N.J.S.A. 2C:14-2C(4); fourth-degree criminal sexual contact of N.H., N.J.S.A.

2C:14-3B; and second-degree endangering the welfare of a child N.H. (actor

having a legal duty for the care of or having assumed responsibility for the

care of a child), N.J.S.A. 2C:24-4A(1).

      The case went to trial, but, before allowing M.M. to testify at trial, the

court conducted an N.J.R.E. 104 hearing on the State's motion to admit the

testimony of A.D., P.H. and Stout as fresh complaint witnesses pursuant to

N.J.R.E. 803(c)(2). A.D. was a high school friend of M.M. P.H. is N.H.'s

mother and was married to defendant. The State also moved to deem certain


                                                                         A-0381-20
                                      5
statements made by M.M., consisting of an allegedly prior false statement of

sexual assault, inadmissible pursuant to N.J.S.A. 2C:14-7 (permitting parties to

file what is commonly referred to as a "rape shield" motion).

       A.D. testified that, via Facebook chat, M.M. wanted to tell her a secret

involving defendant and M.M.'s oldest cousins. M.M. told A.D., "It happens

every time I sleep over[.] It happens when everyone is asleep and my uncle

and oldest cousins are the ones who do this." M.M. later told A.D. in the same

Facebook chat that it was her "uncle really" who was raping her. M.M. also

testified as to the State's rape shield motion. The court granted both motions.

The court granted the State's motion to admit A.D., P.H., and Stout's fresh

complaint testimony and, as to the State's rape shield motion, the court

precluded cross-examination of M.M.

       The court began the analysis by considering whether to apply the

Guenther 2 test or the rape shield test, N.J.S.A. 2C:14-7.      The court found

"sexual contact indisputably occurred," and seemed to find that M.M.'s

statements regarding her sexual activities with X.X. were probably true. The

court further found that M.M.'s statements to A.D. regarding X.X. did not rise

to the level of a criminal allegation as M.M. was mainly referring to defendant


2
    State v. Guenther, 181 N.J. 129 (2004).
                                                                         A-0381-20
                                       6
having intercourse with her, and she testified at the hearing that she and her

cousin were engaging in experimental touching. The court also noted that

              [m]oreover, M.M. clarified immediately during the
              chat that she was only really discussing the actions of
              her uncle with her friend. When considered in the
              context of the entire chat, where M.M. discusses her
              confused feelings, she appears to have only lumped in
              the touching with her cousin as a shameful act. [A.D.]
              testified that she considered the disclosure during the
              chat to be M.M. telling her about her uncle sexually
              abusing her.

        The court also concluded that M.M.'s consensual exploring and touching

with her cousin qualifies as sexual conduct. Thus, the rape shield law applies,

and the issue is whether the evidence is admissible.

        The court then analyzed the issue under the two-step Budis3 and Garron4

test. The court first concluded "[t]he probative value of [M.M.'s] statement

referencing her cousin is slight as it pertains to [M.M.'s] credibility." M.M.

immediately clarified she was only really talking about her uncle. The court

then concluded:

              [T]he prejudicial effect of this statement is great.
              M.M. disclosed consensual touching with her
              biological cousin. It's quite possible that jurors will
              find this to be upsetting. The differences between

3
    State v. Budis, 125 N.J. 519 (1991).
4
    State v. Garron, 177 N.J. 147 (2003).
                                                                        A-0381-20
                                           7
            touching with the cousin and rape with the uncle may
            confuse the jurors as to the issues of the present case
            . . . . To allow this testimony to be elicited at trial
            would gravely impact victims reporting of sexual
            abuse, essentially punishing anyone who slipped up
            during a disclosure and said something they did not
            mean. Critical to this last point is that the recipient of
            the chat, [A.D.], walked away at the end of the chat
            thinking M.M. had just accused her uncle of raping
            her and not a thought was given to the cousin.

      The first jury trial resulted a mistrial due to the jury's inability to reach a

unanimous verdict.     On January 7, 2020, the court denied a motion for

reconsideration of the fresh complaint testimony of A.D., P.H., and Stout and

the redacted Facebook chat between M.M. and A.D.

      The second jury trial took place from January 9 to January 22, 2020.

A.D. testified as a fresh complaint witness about the Facebook chat. M.M.

told A.D. a secret involving defendant that started when M.M. was twelve

years old. M.M. stated that when she slept over defendant's house, defendant

touched her and "put his thing in [her]" in the middle of the night and she

would fall back asleep. A.D. apologized to M.M. because she felt terrible, and

the two started crying as they continued to chat.          M.M. told her how it

happened while she slept, she would wake up, then fall back asleep. M.M.

explained she would sleep at defendant's house because the family would go to



                                                                              A-0381-20
                                        8
church on Sunday morning. M.M. did not want anyone to know and coped by

cutting her wrists. A.D. told her mother about what M.M. told her.

      Next, Stout testified.    She worked at the Division as an intake

caseworker. In that role, she investigated allegations of abuse and neglect. On

July 26, 2010, Stout and another caseworker went to M.M.'s home and spoke

with M.M. privately. At first, M.M.'s demeanor was "open, easy to engage,"

as she spoke about enjoying her summer. When the Division workers asked

whether M.M. learned about rape, sexual abuse, and inappropriate sexual

behaviors, she answered affirmatively, and then became "quieter . . . not

engaging easily answering . . . questions." M.M. sat on the couch and pulled

her legs to her chest. The Division workers asked whether M.M. was ever

raped or if anyone ever touched her private areas.        M.M. shrugged her

shoulders in response to both questions. Her demeanor changed to no longer

answering questions and making eye contact. The caseworkers explained they

had gotten a call with concerns that someone raped her. M.M. began crying

and nodding her head "yes." When asked if the allegations were true, she

continued nodding her head "yes." M.M. was crying and nodded her head

"yes" when asked if defendant put his penis inside her. M.M. sobbed and did

not make eye contact through the entire interview.


                                                                        A-0381-20
                                      9
      The court was prepared to give the fresh complaint jury charge in

conjunction with the testimonies of A.D. and Stout.                 Defense counsel

requested that the court give the charge at the end of the trial.

      M.M. testified that incidents began when she was twelve years old. She

visited defendant's house and sometimes slept over with her cousin N.H.

When M.M. slept over, defendant touched her sometimes over her clothes,

sometimes under them, when she was sleeping on the floor of the living room

or the couch. N.H. was often next to M.M. M.M. remembered a time when

she was thirteen or fourteen when she was sleeping on the living room floor

with only a t-shirt and underwear on. Defendant took off her underwear and

performed oral sex on her. Then he put his penis inside of her. She kept quiet

about it because she was scared and did not want to break up the families as

they were close. She recalled another time when she was twelve or thirteen

when she was outside with only defendant, who pulled her on to his lap and

touched her over her clothes, "playing with [her] vagina." Defendant stopped

when some children started to come outside. M.M. recalled another time when

defendant picked her up in the living room, carried her to his room, laid her

down on the bed, pulled down her pants and underwear, and performed oral

sex on her and made her perform oral sex on him. Defendant "quite often" and


                                                                             A-0381-20
                                       10
"a lot of times" "touched [her weirdly]" when she slept over. Sometimes if

they were watching a movie, defendant would sit next to M.M. on the couch,

put a blanket over them, and put his fingers inside of her.

      Her abuse stopped in summer of 2010 after M.M. told A.D., A.D. told

her mother, and the Division came to M.M.'s house. Detective John Murphy

of the Ocean County Prosecutor's Office showed M.M. pictures depicting

outlines of people, asking what defendant touched and what she touched, and

she identified the areas on the pictures. When asked why she was testifying,

M.M. answered, "So it doesn't happen to anyone else."

      Detective Murphy testified for the State. When he interviewed M.M.,

she was "very withdrawn, she was very hesitant to speak about the allegations.

It seemed like as cooperative as she was, it appeared to me that it was very

difficult for her to talk about the subject matter." M.M. directed him to N.H.

      P.H. testified from 1995 until October 2019, she lived with defendant

and her four children. On October 20, 2013, she went upstairs to speak with

N.H. who was sitting on her bed behind a pillow and had her hands in her

mouth. N.H. said that M.M. was not lying, and she was pointing to herself,

which P.H. understood as N.H. saying that it happened to her, too. N.H. said

that defendant was "doing it to her, too." P.H. described her own feelings as:


                                                                         A-0381-20
                                      11
            [s]ad, mad, and I felt I let her down protecting her, but
            I didn't think I had to protect her from her dad. And I
            felt, a part of me felt like for three years it was going
            back and forth, who is telling the truth, who is not,
            who is telling the truth. And that was kind of like a
            confirmation.

The next day, P.H. called the authorities.

      N.H. testified. She and M.M. were "inseparable . . . like sisters . . . very

close, spen[ding] every weekend together . . ." at sleepovers at defendant's.

They slept mostly in the living room and sometimes in the game room. She

had a "general idea" that defendant was sexually abusing M.M. because

defendant "would use his tongue, the tip of his finger and the tip of his penis to

rub, go around like my vagina, never in, but like around that area."

      N.H.'s earliest memory of defendant touching her in that way was in

fourth grade when she was between nine and ten years old. She was laying on

her parents' bed, and he pulled her pajamas down and started licking around

her vagina with his tongue. In fifth grade, it happened twice. One time, she

was sitting on the couch playing Nintendo DS and defendant did the same

thing, licking her vagina. The other time, she was sitting on the couch with

defendant with a blanket over them. He put his finger around her vagina,

grabbed her hand, and tried to get her to touch herself.



                                                                           A-0381-20
                                      12
        The year before M.M. disclosed, when N.H. was in seventh grade,

defendant would lay next to N.H. in her brother's room and use his tongue, tip

of his finger, or tip of his penis around her vagina. N.H. recalled another time

when she was in the hallway with defendant, who pulled his pants down and

tried to get her to perform oral sex on him. The incidents happened between

five and ten times.

        N.H. realized the situations with defendant were wrong when M.M.

disclosed the abuse, and defendant told N.H. not to tell anyone. When M.M.

disclosed, N.H. was thirteen, and the abuse stopped. N.H. was terrified to

disclose the abuse was happening to her, too. She stated, "[I] knew if I said

yes, my dad would go to jail and I was terrified at the time of him going to jail,

scared of losing the house, scared of, we had so many pets, and like I was so

scared [of] losing them. . . ." When N.H. was asked why she was testifyi ng,

she responded, "Because I want justice for me and M.M. and if anyone else

was like abused by my dad that's not known of."

        Defendant testified. He confirmed that the Division visited his house on

July 26, 2010 because M.M. made an allegation against him.             He denied

M.M.'s and N.H.'s allegations. He admitted massaging M.M.'s legs, neck, and

feet.


                                                                           A-0381-20
                                      13
      On January 22, 2020, the jury returned a verdict of guilty on all twelve

counts of the indictment. On August 24, 2020, the court sentenced defendant

to an aggregate thirty-year prison term subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2, and five years of parole supervision upon release and

further subject to Megan's Law, N.J.S.A. 2C:7-12 to -19, and Parole

Supervision for Life. On September 3, 2020, the court entered a judgment of

conviction. This appeal followed.

                                      II.

      Defendant argues that the court erred in permitting fresh complaint

testimony from A.D., Stout, and P.H. because there were no allegations of

recent fabrication; N.H.'s complaint was too remote in time; M.M.'s disclosure

to Stout was not a fresh complaint because M.M. was responding to

interrogation by the authorities; and the fresh complaint testimony excee ded

the proper scope of such testimony, which defendant did not raise before the

trial judge. We reject these arguments.

      The fresh complaint doctrine developed in response to jury bias against a

victim who did not immediately report they were raped. State v. Hill, 121 N.J.

150, 162-163 (1990). The rule's purpose "is to prove only that the alleged

victim complained, not to corroborate the victim's allegations concerning the


                                                                        A-0381-20
                                    14
crime."    State v. Bethune, 121 N.J. 137, 146 (1990).         Under the fresh

complaint rule, the State can present "evidence of a victim's complaint of

sexual abuse, [which is] otherwise inadmissible as hearsay, to negate the

inference that the victim's initial silence or delay indicates that the charge is

fabricated." State v. R.K., 220 N.J. 444, 455 (2015). "Only the facts that are

minimally necessary to identify the subject matter of the complaint should be

admitted. . . ." Id. at 456.

      "[T]o qualify as [a] fresh complaint, the victim's statements to someone

she would ordinarily turn to for support must have been made within a

reasonable time after the alleged assault and must have been spontaneous and

voluntary." Hill, 121 N.J. at 163. "Only the fact of the complaint, not the

details, is admissible." Ibid. With respect to allegations by children,

             New Jersey courts recognize that children may be too
             frightened and embarrassed to talk about sexual abuse,
             and that it is therefore necessary to be flexible in
             applying "fresh complaint" guidelines to complaints of
             children who allegedly have been sexually abused.
             We recognize also that not all questioning preceding a
             complaint deprives an utterance of the spontaneity and
             voluntariness needed for it to be admissible under the
             fresh complaint rule.

             [Bethune, 121 N.J. at 144.]

      In addition,


                                                                          A-0381-20
                                     15
            Trial courts should instruct the jury of the limited role
            that fresh-complaint evidence should play in its
            consideration of the case. The trial court should make
            clear that a fresh complaint does not bolster the
            victim's credibility or prove the underlying truth of the
            sexual assault charges but merely dispels the inference
            that the victim was silent.

            [Id. at 148.]

      We "review the admissibility of fresh complaint evidence under an abuse

of discretion standard." State v. L.P., 352 N.J. Super. 369, 380-81 (App. Div.

2002) (citing Hill, 121 N.J. at 167-68).        "The Court finds an abuse of

discretion when a decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis.'" U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467-68 (2012)

(quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)). "If a

defendant . . . does not object or otherwise preserve an issue for appeal at the

trial court level, we review the issue for plain error." R. 2:10-2.

      We reject defendant's first argument, notably, not raised before the trial

judge, that the fresh complaint rule requires an allegation of recent fabrication.

The fresh complaint rule as articulated in Hill and Bethune does not contain

this element. Moreover, the court properly applied the rule in admitting the

fresh complaint evidence to prevent any potential jury bias based on the de lay


                                                                           A-0381-20
                                      16
between the alleged abuse and the victims' disclosure.            M.M. testified

defendant began to abuse her when she was twelve years old, and she disclosed

to A.D. when she was fourteen in 2010. N.H. testified defendant began to

abuse her when she was between nine and ten years old, and she disclosed to

her mother when she was sixteen in 2013. Thus, because both victims here

reported the abuse years after it first began, the fresh complaint testimony was

relevant to "negate the inference that the [victims'] initial silence or delay

indicates that the charge[s] [were] fabricated." R.K., 220 N.J. at 455.

      Further, the court's admission of the fresh complaint was not "clearly

capable of producing an unjust result," R. 2:10-2, because the court correctly

instructed the jury of the fresh complaint rule's limited purpose, and the jury is

presumed to follow the court's instructions. State v. Burns, 192 N.J. 312, 335

(2007).

      The court did not abuse its discretion in finding N.H.'s complaint was

not too remote in time to constitute a fresh complaint. Defendant's abuse of

N.H. began when she was nine or ten years old and stopped when she was

about thirteen when M.M. disclosed her abuse in 2010. N.H. disclosed to her

mother in 2013 when she was sixteen, making the delay about three years. She

was "terrified" of disclosing her father sexually abused her because of the


                                                                           A-0381-20
                                      17
potential consequences.     Thus, because of N.H.'s young age and fear of

disclosure, the court did not abuse its discretion to flexibly apply the fresh

complaint rule to admit P.H.'s testimony. See Bethune, 121 N.J. at 143-44;

State v. W.B., 205 N.J. 588, 618 (2011) ("[T]he reasonable time component of

the fresh complaint rule must be applied flexibly 'in light of the reluctance of

children to report a sexual assault and their limited understanding of what was

done to them.'") (internal citation omitted).

      We also agree with the trial judge that M.M.'s disclosure to Stout was a

fresh complaint even though M.M. was responding to interrogation by the

authorities. The court found Stout did not question M.M. in a coercive manner

and did not ask leading questions; Stout's testimony did not divulge

unnecessary details and was not cumulative; and Stout's testimony was

necessary to show that M.M. knew what she disclosed to A.D. Although M.M.

did not have a close relationship with Stout, the court noted that Stout was a

person with whom M.M. would confide. Moreover, Bethune permits fresh

complaint testimony when the interrogation of a child victim was not coercive.

121 N.J. at 144-45. Thus, the court did not abuse its discretion in flexibly

applying the fresh complaint rule to admit Stout's testimony.




                                                                         A-0381-20
                                      18
      We conclude defendant's fourth argument, which was not raised before

the trial judge, that the fresh complaint testimony at trial exceeded the proper

scope of such testimony, has merit. However, the court's careful and thorough

jury instructions prevented the error from producing an unjust result. R. 2:10-

2; Burns, 192 N.J. at 335.

      The error was the admission of excessive details of A.D., Stout, and

P.H.'s testimonies, which exceeded the permissible scope of fresh complaint

testimony. "[D]etails of the offense should be confined to those minimally

necessary to identify the subject matter of the victim's complaint." State v.

J.S., 222 N.J. Super. 247, 257 (App. Div. 1988).          The fresh complaint

testimonies exceeded what was "minimally necessary" to show the victim

disclosed.    Ibid.   However, this plain error was not "clearly capable of

producing an unjust result."    R. 2:10-2.   Immediately following A.D. and

Stout's testimonies, the court was prepared to give the fresh complaint jury

charge.     But defense counsel requested that the court give it at the end.

Accordingly, the court gave proper jury instructions on the fresh complaint

evidence.     The court emphasized the fresh complaint testimonies' limited

purpose for negating any inference that the victims' claims are false because of

their silence or delayed disclosure. The court stated that such testimony does


                                                                         A-0381-20
                                     19
not strengthen the victims' credibility or prove the underlying truth of their

claims of sexual abuse. The court appropriately instructed the jury regarding

the limited use of the fresh complaint evidence. "One of the foundations of

our jury system is that the jury is presumed to follow the trial court's

instructions." Burns, 192 N.J. at 335. As a result, the error was not "clearly

capable of producing an unjust result . . . ." R. 2:10-2.

                                       III.

      Defendant next argues the court erred by barring cross-examination of

M.M. regarding her prior accusation of X.X. as another abuser.          More

specifically, defendant argues that the court erred by finding M.M. did not

make a false criminal allegation when she told A.D. defendant and X.X.

engaged in sexual activity with her, and later clarified that she was mainly

referring to defendant.    Defendant argues M.M.'s later statement that the

interactions with her cousin were consensual did not negate the initial false

allegation. Further, defendant argues that the court erred in concluding the

rape shield law applied because the sexual conduct between M.M. and her

cousin likely occurred. We disagree.

      A defendant may introduce evidence of a prior false criminal accusation

to challenge a victim's credibility. N.J.R.E. 608(b). However, the rape shield


                                                                       A-0381-20
                                      20
law, N.J.S.A. 2C:14-7, may bar evidence of a victim's previous sexual conduct

if the evidence is irrelevant and "the probative value of the evidence offered

substantially outweighs its collateral nature or the probability that its

admission will create undue prejudice, confusion of the issues, or unwarranted

invasion of the privacy of the victim."

      Our Supreme Court stated in Guenther:

                   In deciding whether to permit the impeachment
            of a victim-witness who allegedly made a prior false
            accusation, trial courts must first conduct an
            admissibility hearing pursuant to N.J.R.E. 104. At
            that hearing, the court must determine by a
            preponderance of the evidence whether the defendant
            has proven that a prior accusation charging criminal
            conduct was made by the victim and whether that
            accusation was false. That standard strikes the right
            balance, placing an initial burden on the defendant to
            justify the use of such evidence while not setting an
            exceedingly high threshold for its admission. We note
            that the admission of this type of specific conduct
            evidence is an exception to N.J.R.E. 608 and should
            be limited only to those circumstances in which the
            prior accusation has been shown to be false. Among
            the factors to be considered in deciding the issue of
            admissibility are:

                  1. whether the credibility of the victim-witness
                  is the central issue in the case;

                  2. the similarity of the prior false criminal
                  accusation to the crime charged;



                                                                       A-0381-20
                                     21
                  3. the proximity of the prior false accusation to
                  the allegation that is the basis of the crime
                  charged;

                  4. the number of witnesses, the items of
                  extrinsic evidence, and the amount of time
                  required for presentation of the issue at trial;
                  and

                  5. whether the probative value of the false
                  accusation evidence will be outweighed by
                  undue prejudice, confusion of the issues, and
                  waste of time.

            [181 N.J. at 157.]

      Here, the court did not abuse its discretion in precluding defendant from

cross-examining M.M. on the sexual interactions with X.X.             The judge

properly considered the Facebook chat in its entirety, the substance of M.M.'s

disclosure, and the surrounding circumstances. State v. Bray, 356 N.J. Super

485, 495-96 (App. Div. 2003). A.D. testified that when M.M. first disclosed to

A.D. via Facebook chat that defendant and X.X. touched her, M.M. soon

clarified in the same chat that it was her "uncle really" who raped her. M.M.

did not share anything else regarding X.X. who is about a year older than her.

At the N.J.R.E. 104 hearing, M.M. testified that there was no penetration, and

she described the interactions with X.X. as experimental and consensual.




                                                                           A-0381-20
                                    22
      After hearing A.D.'s and M.M.'s testimony, the court stated that M.M.

immediately clarified she was talking about her uncle, and it considered "the

context of the entire chat, where [M.M.] discusse[d] her confused feelings,

[and] appear[ed] to have only lumped in the touching with her cousin as a

shameful act."    The judge also noted that A.D. understood M.M. to be

disclosing that only defendant raped her. Thus, ample evidence in the record

supports the trial court's conclusion that M.M.'s allegation of sexual conduct

with her cousin was probably true, but that such conduct did not rise to the

level of a criminal accusation.    Moreover, because M.M. did not make a

criminal allegation against her cousin, the court did not make a "clear error in

judgment," State v. Scott, 229 N.J. 469, 479 (2017), to conclude the rape

shield law—not N.J.R.E. 608(b)—applied to prevent admission of M.M.'s

previous sexual conduct.

                                      IV.

      Defendant next argues that the State committed prosecutorial misconduct

by allegedly vouching for the truthfulness of M.M. and N.H.'s testimony,

expressing the prosecutor's personal opinions on the defendant and his

character witnesses' truthfulness, and using a PowerPoint presentation in




                                                                         A-0381-20
                                     23
summation that prejudiced the jury. Finding no record of egregious or unfair

conduct, we reject these arguments.

      "[P]rosecutorial misconduct can be a ground for reversal where the

prosecutor's misconduct was so egregious that it deprived the defendant of a

fair trial." State v. Frost, 158 N.J. 76, 83 (1999). "[P]rosecutors are given

wide latitude in making their summations and may sum up 'graphically and

forcefully.'"   State v. Garcia, 245 N.J. 412, 435 (2021) (quoting State v.

Johnson, 31 N.J. 489, 510 (1960)).         "'[P]rosecutors in criminal cases are

expected to make vigorous and forceful closing arguments to juries' and are

therefore 'afforded considerable leeway in closing arguments as long as their

comments are reasonably related to the scope of the evidence presented.'"

State v. McNeil-Thomas, 238 N.J. 256, 275 (2019) (quoting Frost, 158 N.J. at

82). Prosecutors may not make a prejudicial assertion that is not "sufficiently

tied to the evidence." State v. Rivera, 437 N.J. Super. 434, 463 (App. Div.

2014). "Visual aids such as PowerPoint presentations must adhere to the same

standards as counsels' spoken words." State v. Williams, 244 N.J. 592, 617

(2021).     Having reviewed the arguments defendant asserts about the

prosecutor's statements, we reject them as unpersuasive.




                                                                         A-0381-20
                                      24
Affirmed.




                 A-0381-20
            25